Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): June 4, 2009 TRANSATLANTIC HOLDINGS, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 1-10545 13-3355897 (State or Other (Commission File Number) (IRS Employer Jurisdiction of Identification Number) Incorporation) 80 Pine Street, New York, New York 10005 (Address of Principal Executive Offices) (Zip Code) Registrants telephone number, including area code: (212) 770-2000 NONE (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2 (b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 1.01. ENTRY INTO A MATERIAL DEFINITIVE AGREEMENT. Underwriting Agreement On June 4, 2009, Transatlantic Holdings, Inc. (TRH) entered into an underwriting agreement (the Underwriting Agreement) with American International Group, Inc. (AIG), American Home Assurance Company, a wholly owned subsidiary of AIG (AHAC), and J.P. Morgan Securities Inc. and Goldman Sachs & Co. (as representatives of the several underwriters named therein, collectively, the Underwriters). Pursuant to the Underwriting Agreement, AIG and AHAC agreed to sell to the Underwriters an aggregate of 26 million shares (the Shares) of TRH common stock, par value $1.00 (the Common Stock), and, at the election of the Underwriters, up to 3.9 million additional shares of Common Stock. The closing of the sale of the Shares is expected to occur on or about June 10, 2009. The Shares were registered under the Securities Act of 1933, as amended (the Securities
